Case 3:73-cv-00125-MMD-WGC Document 1550 Filed 04/17/19 Page 1 of 8
Case 3:73-cv-00125-MMD-WGC Document 1550 Filed 04/17/19 Page 2 of 8
Case 3:73-cv-00125-MMD-WGC Document 1550 Filed 04/17/19 Page 3 of 8
Case 3:73-cv-00125-MMD-WGC Document 1550 Filed 04/17/19 Page 4 of 8
Case 3:73-cv-00125-MMD-WGC Document 1550 Filed 04/17/19 Page 5 of 8
Case 3:73-cv-00125-MMD-WGC Document 1550 Filed 04/17/19 Page 6 of 8




                 17th       April       19
Case 3:73-cv-00125-MMD-WGC Document 1550 Filed 04/17/19 Page 7 of 8
Case 3:73-cv-00125-MMD-WGC Document 1550 Filed 04/17/19 Page 8 of 8
